Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Zhang et al, U. S. Patent Publication No. 2019/0104061 and Hu et al., U. S. Patent Publication No. 2016/0127886) do not teach nor suggest in detail a system and method comprising plurality of SDN computing clusters including plurality of endpoints and SDN controllers for identify, for each of the requests, a configuration endpoint of the respective SDN controller within the configuration cluster, perform, for each of the requests, the specified configuration operation by communicating with the identified configuration endpoint within the identified configuration cluster so that performing the configurations operations associated with the plurality of requests includes performing configuration operations across each of the plurality of clusters, and wherein to perform the specified configuration operation, the processing circuitry is further configured to access, based on input received from the computing device after outputting the user interface derived from the authentication input, authentication credentials for the configuration endpoint. Zhang and Hu respectively only teach a generic software-defined networks for providing access to network using control plane management and system for providing roaming services for mobile devices and describes a procedure for exchanging information between mobile networks to support mobile device roaming across those networks. Thus the prior arts of record taking singly . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.     Claims 1 and 5-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444